DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim is rejected because it is not clear if the composition has a pour point of less than -24 C of if the depressant has a pour point of less than -24 C.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20090170739) in view of Ghosh (Dodecyl methacrylate and vinyl acetate copolymers as viscosity modifier and pour point depressant for lubricating oil) (both appear on the PTO-892).
 	Miller teaches a process for making a pour point depressing lubricant base oil blending component comprising pyrolyzing a plastics feed comprising polyethylene in a 
pyrolysis zone.  The pour point depressing lubricant base oil blending component can be used to improve lubricating properties (e.g. pour point) of a lubricant base oil (see abstract).  The plastics feed can be selected from the group consisting of waste plastics, virgin plastics, and mixtures thereof (see para 0048).
 	Miller teaches that such a process provides a significant yield of the pour point depressing lubricant base oil blending component.  When added to a lubricant base oil, the pour point depressing lubricant base oil blending component can reduce the pour point, i.e., blending the component with a base oil in the proper proportion produces a lubricant base oil having a lower point than the lubricant base oil (see para. 0009; 0012).  
 	Miller refers to chemicals that are added to a lubricant base oil in order to improve certain properties in the finished lubricant so that the finished lubricant meets relevant specifications (see para. 0018).  
 	The pour point depressing lubricant base oil blending component has a pour point of approximately -15 C or less (see para 0100; 0112). The lubricant base oil blend produced by Miller can be used like any lubricant base oil.  For example, the lubricant base oil blend as described herein can be used as engine oil (see para 0111). The lubricant base oil blends prepared according to Miller are compatible with conventional pour point depressants.  Miller teaches that additives intended to further improve pour point and viscosity index can be added, if necessary, to the lubricant base oil blends to prepare finished lubricants (see para 0121). Miller meets the limitations of the claims other than the differences that are set forth below.
 	Miller does not specifically teach the claimed pour point depressants.  However, Ghosh meets this limitation.
 	Ghosh teaches dodecyl methacrylate-vinyl acetate copolymers (DM-VA) as pour point depressants for lubricating oils (see abstract). DM-VA meets the requirements of an acrylate-vinyl acetate copolymer as set forth in the present specification.
 	It would have been obvious to one of ordinary skill in the art to combine the plastic derived synthetic feedstock of Miller with the DM-VA copolymer of Ghosh because Miller teaches that the feedstock may be combined with additives intended to further improve the pour point of the feedstock and that conventional pour point depressants may be used in his composition. 
 	With respect to the pour point depressant lowering the pour point of the synthetic feedstock composition by 3 C to 42 C, Ghosh teaches this limitation (see Fig. 9).  Therefore, it would be reasonable to expect that the copolymers would perform this way in Miller especially since Miller teaches that conventional lubricating oil pour point depressants may be used in his invention.
 	With respect to the amount of pour point depressant used in the composition, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the pour point depressant through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Miller teaches that additives intended to further improve the pour point can be added, if necessary, to the lubricant base oil blends to prepare finished lubricants (see para 0121).
Claim(s) 1, 4, 6-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20090170739) in view of GB 1,525,114 (appears on PTO-892).
 	 Miller has been discussed above. Miller does not teach the specifics regarding the pour point depressant.  However, GB teaches this difference.  
 	GB teaches pour point depressants for lubricating oils (see page 1, lines 12-15).  The pour point depressant is present in an amount of 0.01-2.0 wt % and is an oil soluble copolymer of maleic anhydride and a straight chain alpha olefin (see page 1, lines 47-90).  
 	It would have been obvious to one of ordinary skill in the art to combine the plastic derived synthetic feedstock of Miller with the oil soluble copolymer of maleic anhydride and a straight chain alpha olefin of GB because Miller teaches that the feedstock may be combined with additives intended to further improve the pour point of the feedstock and that conventional pour point depressants may be used in his composition.
 	With respect to the pour point depressant lowering the pour point of the synthetic feedstock composition by 3 C to 42 C, GB teaches this limitation (see Table at page 3).  Therefore, it would be reasonable to expect that the copolymers would perform this way in Miller, especially since Miller teaches that conventional lubricating oil pour point depressants may be used in his invention.
Claims 1, 4, 5, 7-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20090170739) in view of Sweeney (US 3,947,368- appears on PTO-892).
 	Miller has been discussed above.  Miller does not teach the specifics of the pour point depressant.  However, Sweeney meets this limitation.  
 	Sweeney teaches a lubricating oil composition comprising a pour point depressant.  The depressant is an ethylene vinyl acetate copolymer (see abstract; col. 3, lines 23-30).  Sweeney teaches that 0.01-0.50 wt % of the copolymer may be added to the oil (see col. 3, lines 43-54).
 	It would have been obvious to one of ordinary skill in the art to combine the plastic derived synthetic feedstock of Miller with the ethylene vinyl acetate copolymer of Sweeney because Miller teaches that the feedstock may be combined with additives intended to further improve the pour point of the feedstock and that conventional pour point depressants may be used in his composition.
 	With respect to the pour point depressant lowering the pour point of the synthetic feedstock composition by 3 C to 42 C, Sweeney teaches this limitation (see Tables).  Therefore, it would be reasonable to expect that the copolymers would perform this way in Miller especially since Miller teaches that conventional lubricating oil pour point depressants may be used in his invention.
Claims 1, 4, 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US 20190177652- appears on PTO-892).
 	Atkins teaches a method of preparing a lubricant basestock from thermal decomposition of plastics (see abstract).  Atkins teaches that conventional additives may be used with the lubricant.  These additives include dispersants, surfactants, wax modifiers and pour point depressants  (see para 0132).  The pour point depressant may be those listed in para 0139, which include vinyl carboxylate polymers (vinyl carboxylic acid ester polymers), and are present in the lubricant basestock in amounts from 0.05 to about 1% (see para 0139).  
 	Atkins does not exemplify a lubricant containing the pour point depressant.  However, no unobviousness is seen in this difference because he teaches that the oil may contain pour point depressants and therefore one skilled in the art would be motivated to add the depressant to perform its intended function.  With respect to the lowering of the feedstock, if the pour point depressant lowers the feedstock of the present invention it would be reasonable to expect that the pour point depressants of Atkins would also lower the pour point by the claimed degrees.
Claims 1-5, 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gala et al. (Characterization and Distillation of Pyrolysis Liquids Coming from Polyolefins Segregated of MSW for their use as Automotive Diesel Fuel) (appears on PTO-892) in view of Ilnyckyj (US 3,093,623) (appears on the PTO-892).
 	Gala teaches liquids from industrial plastic and post-consumer film waste as automotive diesel fuel (see abstract).  During pyrolysis the chains of the polyolefins cracked into smaller pieces of hydrocarbon to obtain a mixture of compounds ranging from C4 to C44  (section 2.3). The feedstock of Gala comprises from 20-85% C5-C15 oils and from 15-95% of >C16 waxes (see Table 5).
 	Gala does not specifically teach the addition of the pour point depressants to lower the pour point of the synthetic plastic-derived feedstock or method of improving the pour point properties of the synthetic plastic-derived feedstock by adding a pour point depressant comprising a vinyl carboxylic acid ester copolymer. However, Ilnyckyj teaches  0.01-0.2 wt % of ethylene vinyl acetate pour point depressant in fuel compositions (see col. 1, lines 10-21; col. 2, lines 26-29).
 	It would have been obvious to one of ordinary skill in the art to combine the plastic derived synthetic feedstock of Gala with the ethylene vinyl acetate copolymer of Ilnyckyj because Gala teaches that these feedstocks do not meet the cold flow properties of fuel compositions and the skilled artisan recognizes that the feedstock may be combined with additives intended to further improve cold flow properties, such as a conventional  pour point depressant.
 	With respect to the pour point depressant lowering the pour point of the synthetic feedstock composition by 3 C to 42 C, it would be reasonable to expect that the copolymers would perform this way in Gala especially since Gala teaches that it is concerned with cold flow properties and one would recognize that adding a conventional fuel pour point depressants may improve the cold flow properties of the liquid feedstock.
 	With respect to the amount of pour point depressant used in the composition, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the pour point depressant through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Gala teaches that fully formulated diesel fuel may be added to the liquid feedstock to further improve cold flow properties. Fully formulated diesel fuel would contain the claimed amount of a pour point depressant.
12.	Claims 1-4, 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gala et al. (Characterization and Distillation of Pyrolysis Liquids Coming from Polyolefins Segregated of MSW for their use as Automotive Diesel Fuel) (appears on PTO-892) in view of Lewtas (US 5,425,789) (appears on the PTO-892).
 	Gala teaches liquids from industrial plastic and post-consumer film waste as automotive diesel fuel (see abstract).  During pyrolysis the chains of the polyolefins cracked into smaller pieces of hydrocarbon to obtain a mixture of compounds ranging from C4 to C44  (section 2.3). The feedstock of Gala comprises from 20-85% C5-C15 oils and from 15-95% of >C16 waxes (see Table 5).
 	Gala does not specifically teach the addition of the pour point depressants to lower the pour point of the synthetic plastic-derived feedstock or method of improving the pour point properties of the synthetic plastic-derived feedstock by adding a pour point depressant comprising an alpha-olefin-maleic anhydride copolymer. However, Lewtas teaches  that it is well known to use alpha olefin maleic anhydride polymers as pour point depressants in fuels (see col. 3, lines 1-14).
 	It would have been obvious to one of ordinary skill in the art to combine the plastic derived synthetic feedstock of Gala with the alpha olefin maleic anhydride copolymer of Lewtas because Gala teaches that these feedstocks do not meet the cold flow properties of fuel compositions and the skilled artisan recognizes that the feedstock may be combined with additives intended to further improve cold flow properties, such as a conventional  pour point.
	With respect to the pour point depressant lowering the pour point of the synthetic feedstock composition by 3 C to 42 C, it would be reasonable to expect that the copolymers would perform this way in Gala especially since Gala teaches that it is concerned with cold flow properties and one would recognize that adding a conventional fuel pour point depressant may improve the cold flow properties of the feedstock.
 	With respect to the amount of pour point depressant used in the composition, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the pour point depressant through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Gala teaches that fully formulated diesel fuel may be added to the liquid feedstock to further improve cold flow properties. Fully formulated diesel fuel would contain the claimed amount of a pour point depressant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17471784/20220612